Citation Nr: 0415244	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-08 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Whether reduction of Dependents Indemnity Compensation (DIC) 
payments to the appellant, as a helpless child, was 
appropriate.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's surviving spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 until his 
death in service in June 1958.  The appellant is his 
daughter. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 RO decision which reduced DIC payments 
to the appellant based upon reinstatement of DIC payments to 
the veteran's surviving spouse.  A Board videoconference 
hearing was held in March 2004.


FINDINGS OF FACT

1.  The veteran died in service in June 1958, and the 
appellant is his daughter.

2.  In June 1958, the RO granted service connection for the 
cause of the veteran's death.  Thereafter, the veteran's 
surviving spouse began receiving DIC payments, which were 
subsequently terminated in July 1960 after she remarried.

3.  In August 1973, the RO found that the appellant became 
permanently incapable of self-support by age 18, making her a 
helpless child.  Thereafter, the appellant began receiving 
DIC payments as a helpless child of the veteran.  

4.  In July 2000, the veteran's surviving spouse filed a 
claim seeking to have her DIC reinstated following the death 
of her third husband.  In September 2000, the RO granted 
reinstatement of DIC to the surviving spouse, effective 
August 1, 1999.

5.  In October 2001, the RO sent notice to the appellant of a 
proposed reduction to her monthly DIC payments from $615 to 
$386 based upon the reinstatement of DIC to the veteran's 
surviving spouse.

6.  In December 2001, the RO reduced the appellant's DIC 
payments to $397 per month, effective December 1, 2001.  The 
$397 monthly amount was based upon a legislative increase 
effective in December 2001.

7.  In  February 2003, the RO amended the effective date for 
the reduction of the appellant's DIC payments from December 
1, 2001 to January 1, 2002.


CONCLUSION OF LAW

The reduction of DIC payments to the appellant, as a helpless 
child, was proper. 38 U.S.C.A. §§ 1314, 5112 (2002); 38 
C.F.R. §§ 3.103, 3.503, 3.657 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1954 until his 
death in service in June 1958.  

In June 1958, the RO granted service connection for the cause 
of the veteran's death.  Thereafter, the veteran's surviving 
spouse began receiving DIC payments.  In July 1960, DIC 
payments to the surviving spouse were suspended after the RO 
received information that she had remarried.  

In August 1973, the RO issued a decision which found that the 
veteran's surviving child (currently the appellant), who was 
born in November 1955, was permanently incapacitated for 
self-support by age 18 due to progressive spinal muscular 
atrophy, and that she was a helpless child for VA benefits 
purposes.  Thereafter, the appellant began receiving DIC 
payments as a helpless child of the veteran, and the rate 
paid to her took into account that there was no surviving 
spouse eligible for DIC.  

In July 2000, the veteran's surviving spouse filed a claim 
seeking to have DIC reinstated following the death of her 
third husband.  In September 2000, the RO granted 
reinstatement of DIC to the surviving spouse, effective 
August 1, 1999.

In October 2001, the RO sent notice to the appellant of the 
proposed reduction of her monthly DIC payments from $615 to 
$386.  The letter noted that this proposed reduction was 
based upon the reinstatement of DIC to the veteran's 
surviving spouse.

In December 2001, the RO reduced the appellant's DIC 
payments.  The new monthly payment amount, $397, effective 
December 1, 2001, was based upon a legislative increase 
effective in December 2001.  In February 2003, the RO amended 
the effective date of this reduction from December 1, 2001 to 
January 1, 2002.

In March 2004, a Board videoconference hearing was held.  The 
appellant asserted that the reduction of DIC payments to her, 
as the helpless child of the veteran, was improper.  She said 
that this reduction resulted in financial hardship.  She felt 
her benefits should not be reduced after so many years.  She 
also indicated that she was notified by the RO of the 
decision to reduce her DIC.   The veteran's surviving spouse 
also testified at the hearing.  She stated that she applied 
to have her DIC reinstated as the veteran's surviving spouse 
following the death of her third husband.  She reported that 
she was unaware that that her claim would have a negative 
effect on the appellant's benefits.  She also testified that 
the appellant was having financial difficulties and was 
currently living with her.

II.  Analysis

The appellant argues that the reduction in her DIC payments, 
as a helpless child of the veteran, was inappropriate.  She 
maintains that her DIC should not be reduced based upon 
reinstatement of DIC to her mother, the veteran's surviving 
spouse.  She points out that she received a higher rate of 
DIC for many years, and that the reduction in payments has 
been a financial hardship.

All pertinent evidence is on file, and the notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Moreover, those particular 
provisions are inapplicable, since the law and not the 
evidence governs the outcome of the case.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

With certain exceptions, children of a veteran do not qualify 
for DIC after they have attained the age of 18.  However, one 
exception to the 18 year age limit pertains to an unmarried 
child who, before attaining the age of 18 years, became 
permanently incapable of self-support by reason of mental or 
physical defect.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57, 
3.356.

DIC is a monthly payment made by the VA to a surviving 
spouse, child, or parent, because of a veteran's service-
connected death. 38 U.S.C.A. § 1310.  The law provides a 
certain DIC rate for a surviving spouse.  38 U.S.C.A. § 1311.  
There is also a DIC rate for a surviving child when there is 
no surviving spouse eligible for DIC, including a 
supplemental amount for a child who became permanently 
incapable of self-support by age 18.  38 U.S.C.A. §§ 1313(a), 
1314(a).  When there is a surviving spouse of the veteran who 
is eligible for DIC, and there is also a surviving child of 
the veteran who became permanently incapable of self-support 
by age 18, the law provides that such helpless child shall be 
paid DIC in the amount of $397.  38 U.S.C.A. § 1314(b).

Where a surviving spouse of a veteran becomes entitled to 
DIC, a DIC award to a child is to be reduced.  38 U.S.C.A. 
§ 5112(a); 38 C.F.R. §§ 3.503(a)(9), 3.657.  

In general, DIC shall not be reduced unless the beneficiary 
has been notified of such action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the action should not be taken. 38 C.F.R. § 
3.103(b)(2).  

Quite simply, the law provides that the amount of DIC payable 
to a surviving helpless child of a veteran is less when there 
is also a surviving spouse of the veteran who is eligible for 
DIC.  This is the appellant's predicament.  She received DIC 
at a higher rate for many years, and then the rate was 
reduced when the veteran's surviving spouse had her own DIC 
eligibility restored.  The appellant maintains that her DIC 
reduction was unfair since she came to rely at benefits at 
the higher rate.  The Board is sympathetic to the appellant's 
situation, yet it must apply the letter of the law as enacted 
by Congress, and such law does not permit consideration of 
equitable factors such as financial hardship when benefits 
are reduced.  

Under the law, DIC payable to the the appellant as helpless 
child of the veteran was properly reduced to the lower rate 
when the DIC eligibility of the veteran's surviving spouse 
was restored.  The file shows that the appellant was properly 
notified of the reduction to her benefits.  The law, not the 
evidence, governs the outcome of the case, and as a matter of 
law the appellant's claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).




ORDER

The reduction of DIC payments to the appellant, as a helpless 
child, was proper; and her appeal is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



